Citation Nr: 1757223	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  08-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the VA RO in Houston, Texas.  Jurisdiction over the Veteran's claim has since been transferred to the VA RO in Waco, Texas.

The Veteran testified before the undersigned in October 2012.  This appeal has previously been before the Board, most recently in June 2017, when it remanded the Veteran's claim in order to afford him with a VA examination.  The Veteran underwent such an examination in July 2017, and the Board finds that its remand instructions have been substantially complied with.  The Board will therefore proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran does not have a corroborated service stressor event to support a diagnosis of PTSD.
 
2.  The Veteran's acquired psychiatric disorders did not originate in service and are not otherwise etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  In the instant case, the Veteran was provided with all appropriate notification in May 2010.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, service personnel file, records from the Social Security Administration (SSA), and VA treatment records have been obtained. 

The Board acknowledges that special consideration must be given to the development of claims for PTSD that are based on assault.  See Patton v. West, 12 Vet. App. 272 (1999).  In particular, the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Veteran was provided with a VA questionnaire in October 2015 that solicited alternative evidence that might corroborate an in-service personal assault.  The questionnaire informed the Veteran that such evidence might include evidence such as police reports, medical treatment records, or behavioral changes following the claimed assault.  

In September 2016, the AOJ submitted requests to the Joint Services Records Research Center (JSRRC) asking for information relating to the Veteran's claimed stressors, including the Veteran's claim that he was physically assaulted while stationed at Fort Leonard Wood, and his claim that he witnessed the deaths of other soldiers in Hawaii.  In October 2016, the JSRRC responded that it was unable to locate information verifying either of the Veteran's claimed stressor incidents.  In December 2016, the AOJ issued a Formal Finding documenting the lack of information required to corroborate the Veteran's claimed stressor of witnessing a vehicle drive off of a cliff in Hawaii.  Under the circumstances, the Board finds that all appropriate efforts have been undertaken to attempt to verify the Veteran's claimed stressors, and it finds that any additional efforts would be futile.  

The Veteran underwent a VA examination in July 2017, and the Board finds that the examiner reviewed and discussed the pertinent evidence of record, and it finds that such examination is adequate for the purpose of adjudicating the Veteran's claim.  The Veteran presented testimony before the Board in an October 2012 hearing, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he suffers from a psychiatric disability, to include PTSD, as a result of in-service incidents that will be discussed in greater detail below.  

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2017).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2017); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2017).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2017); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.3.04(f)(5) (2017).

Turning to the facts in this case, the Veteran has argued that two stressors led him to develop PTSD.  The Veteran has stated that he was physically assaulted by a group of soldiers during a "blanket party" that occurred during Basic Combat Training (BCT).  The Veteran has additionally stated that he witnessed the deaths of other soldiers when stationed in Hawaii.  

Thus, the Board observes that the Veteran's claim for PTSD is not based on either combat or a fear of hostile military or terrorist activity.  Indeed, the Veteran's personnel and service medical records are negative for any indication that the Veteran ever participated in combat, and the Veteran has not alleged that any combat-related experience led him to develop PTSD.  The only listed decoration, medal, badge, commendation, citation, or campaign ribbon on the Veteran's service separation document is the expert rifle badge, which itself does not corroborate combat exposure.  Instead, the Veteran has alleged that his PTSD is the result of an in-service physical assault or witnessing the deaths of other soldiers.  Therefore, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors actually occurred.  38 C.F.R. §3.304(f)(3) (2017).

Upon review of the Veteran's personnel records, the Board notes that the Veteran enlisted in active duty in the United States Army (Army) in December 1976, at which time he entered into Basic Combat Training (BCT) at Fort Leonard Wood, Missouri.  Following the Veteran's completion of BCT, the Veteran entered into Advanced Individual Training (AIT) in February 1977.  Following the Veteran's completion of AIT in April 1977, the Veteran served as a Forward Area Alerting Radar (FAAR) operator at Fort Hood, Texas.  In July 1978, the Veteran transferred to Schofield Barracks in Hawaii, where he served as a FAAR operator until September 1978, at which time he served as a light vehicle driver.  The Veteran again served as a FAAR operator at Schofield Barracks from July 1979 until December 1979, at which time he was honorably discharged from service following the completion of his required service.  

With regard to the Veteran's in-service medical complaints, in August 1977 and September 1977, the Veteran was treated for headache.  In September 1978, the Veteran complained of a headache in association with symptoms of a head cold.  In July 1979, the Veteran complained of a four-day history of headache, and he denied having a prior history of headache.  The Veteran was assessed with an upper respiratory infection.  In a September 1979 examination, the Veteran reported that his health was "very good", and the Veteran was noted to be clinically normal.  In December 1980, the Veteran denied a history of illness or injury.  

Following service, the Veteran underwent detoxification at the VA Medical Center in San Antonio, Texas, and he was then admitted to the Substance Abuse Treatment Program at the Temple Domiciliary in February 2000 with a diagnosis of polysubstance dependence.  In February 2000, the Veteran stated that he was in the Army from December 1976 to December 1980, during which time he was stationed in Hawaii as a radar operator.  The Veteran indicated that his highest rank was E-4 and he received an honorable discharge.  The Veteran denied a past history of physical abuse, and he denied a history of physical violence directed at others.  In an April 2000 record, the Veteran reported a history of depression.  

In March 2001, it was noted that the Veteran had a mass on the left side of his neck for approximately one year.  The Veteran reported that this mass was secondary to a "hickey" that he had received from his girlfriend.  The Veteran was assessed with a stable lipoma.  In March 2002, the Veteran reported having a knot on his head that had been noted a year ago.  The Veteran was noted to have a large swelling (lipoma) in the left supraclavicular fossa.  In a separate record from March 2002, the Veteran stated that he had a knot on his head "from falling down years ago by playing [sic]".  In April 2002, a clinician noted that the Veteran had lumps on the posterior scalp and left neck.  The clinician assessed the Veteran with a ruptured cyst or lipoma of the posterior scale and a large probable lipoma of the left supraclavicular space.  The Veteran indicated that the neck mass had been present for approximately one-and-a-half years and had been enlarging over the last few months.  In April 2002, the Veteran underwent a surgery to remove a lipoma of the posterior scalp.  Later in April 2002, the Veteran underwent a surgery to remove a left supraclavicular lipoma.  

The Veteran filed his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in February 2006.  In a March 2006 treatment record, the Veteran indicated that he experienced nightmares dating from his military service.  The Veteran stated that he was involved in repeated physical fights while in-service.  A clinician saw no evidence of PTSD in the Veteran.  In May 2006, the Veteran stated that was the victim of a "blanket party" while serving at Fort Leonard Wood and experienced a "knot in the back of [his] head" as a result.  The Veteran reported that he continued to experience shooting pains as a result of the incident.  The Veteran indicated that he did not report this incident because it was considered weak to do so, and he lived with the pain until May 2002 or June 2002, at which time he underwent a surgery to remove an associated lipoma. 

In May 2009, the Veteran indicated that while in service, he experienced fights with other soldiers.  In August 2009, the Veteran stated that in December 1976, the Veteran was the victim of a "blanket party" during BCT at Fort Leonard Wood, Missouri because he refused to physically assault other soldiers.  The Veteran indicated that he was held down while sleeping and was hit in the head with a large object, which the Veteran later learned was a bar of soap in a sock.  The Veteran indicated that he suffered a large knot on his head as a result, which clinicians indicated was scar tissue.  Also in August 2009, the Veteran stated that while in Hawaii, he witnessed the deaths of two other soldiers whom he knew after they "went over the cliff in front of us".  

During the Veteran's October 2012 hearing before the undersigned, the Veteran indicated that he was the victim of a "blanket party" during service that resulted in a knot on his head.  In October 2015, the Veteran stated that he experienced three physical fights during BCT with soldiers from other units.  The Veteran additionally indicated that his drill sergeant arranged for the Veteran and another soldier to have latrine duty at the same time so that they could "fight it out".  Also in October 2015, the Veteran stated that in 1978 or 1979, a violent storm forced his unit to abandon an encampment near Hilo, Hawaii.  As they departed, a track vehicle ahead of the Veteran disappeared off a cliff.  The Veteran indicated that he never knew the names of the individuals killed in this incident.  

The Veteran underwent a VA examination in July 2017, at which time the examiner noted the Veteran's mental health history, including the VA treatment that he received since 2000.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis with PTSD or other trauma-related disorder.  The examiner noted that although the Veteran had received treatment for mental health-related conditions, to include anxiety, anger, adjustment disorder, personality disorder, and depression, the examiner found that the Veteran's emotional symptoms were related to his personality disorder.  The examiner found that the Veteran's personality disorder, in turn, was less likely than not related to his military service.  Instead, the examiner noted that a personality disorder was an enduring pattern of inner experience and behavior that deviated markedly from the expectations of the individual's culture, is pervasive and inflexible, has an onset in adolescence or early adulthood, is stable over time, and leads to distress or impairment.  The examiner found no evidence to suggest that the diagnostic impressions were caused or linked in any manner to his service. The evidence did not show an event, disease, or injury in-service related to the claimed condition.  

Turning to a review of this evidence, the Board observes that there is no overt evidence supporting the Veteran's contentions that he was physically assaulted in-service or that he witnessed the deaths of fellow soldiers in Hawaii.  While the Board is sympathetic to the Veteran's complaints regarding his in-service experiences, in order for such experiences to constitute valid stressors, VA regulations require that the stressors must be corroborated by evidence other than the Veteran's own testimony.  The Veteran's service treatment records, which demonstrate his willingness to seek medical care on a number of occasions for issues such as head colds, show no evidence of treatment following the alleged assault, including as a result of the shooting head pain that the Veteran states that he suffered as a result of the assault.  While the Veteran sought treatment for headache on a number of occasions in-service, he consistently denied a history of head pain dating back to BCT.  Instead, the Veteran described, and was treated for, headache in association with diagnoses such as head colds.  The Board further finds that the Veteran's personnel records support a finding that the Veteran was a competent soldier whose service was entirely honorable.  The Board cannot discern any "markers" from these records tending to corroborate the Veteran's claimed in-service incident.  Thus, the Board finds no in-service corroboration of either of the Veteran's claimed stressors.  

The Board has also searched the Veteran's post-service records for evidence or markers tending to corroborate the alleged in-service assault or vehicle accident, and it has found that the weight of the evidence of record does not support such a finding.  With that said, the Board acknowledges that corroboration in the context of PTSD claims based on personal assault may include evidence of behavior changes, such as substance abuse or episodes of depression.  In this case, the evidence shows that the Veteran received treatment for polysubstance abuse and other psychiatric complaints beginning in 2000.  In July 2017, however, upon a review of the medical evidence of record, a VA examiner found that such complaints related not to the Veteran's service, but to an underlying personality disorder that the examiner found to be unrelated to service.  The Board thus finds that the weight of the evidence is against a finding that the Veteran's post-service substance abuse and psychiatric treatment themselves serve as corroboration of the Veteran's claimed stressors.  

Without corroboration, the Board finds that the Veteran has not demonstrated that the claimed in-service stressors actually occurred.  Furthermore, even without such corroboration, the Board finds the Veteran's account of experiencing these events in-service to be implausible.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  When weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and the demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before the Veteran's February 2006 claim of entitlement to service connection, despite receiving psychiatric care from VA clinicians, the Veteran failed to mention the existence of the stressors that he now claims.  Indeed, in February 2000, the Veteran did not mention such stressors in his self-reported military history, and he denied ever having experienced physical violence.  The Board finds that the Veteran's failure to mention the existence of these stressors, and indeed, his denial of such stressors, before his February 2006 claim, detracts from the credibility of the Veteran's current statements.  Furthermore, while the Veteran, since filing his February 2006 claim, has indicated that the lipoma that was surgically removed in 2002 was a residual of the in-service assault that he endured, the Veteran did not associate his lipoma with his service in 2002.  Instead, at that time, the Veteran believed his lipomas to be associated either with a "hickey" from his girlfriend or a fall that he experienced while "playing".  The Board places greater credibility in the Veteran's past statements to clinicians in an attempt to receive appropriate medical care than in his more recent statements.  

The Board notes that the record contains medical notations from VA clinicians treating the Veteran for PTSD-for example, the Veteran participated in a PTSD Coping Skills Group in January 2008-with the suggestion that such PTSD was the result of the Veteran's in-service experiences.  The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  Thus, to the extent that clinicians have suggested that the Veteran experienced an in-service trauma, such observations are based on the Veteran's own account of in-service stressors that are otherwise unverified.  The medical record does not identify any specific supporting evidence corroborating the assertion that the Veteran experienced the claimed events.  The Board therefore does not find that such notations lend additional credibility to the Veteran's accounts of an in-service stressor.  

The Board accordingly finds that the Veteran has not demonstrated the existence of an in-service stressor.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for an acquired psychiatric disability therefore fails on that basis.  

With regard to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, the Veteran was not diagnosed with any such disability within one year of separation from service.  Accordingly, presumptive service connection is not warranted for any psychiatric disability.  

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is not credible.  The evidence is against a finding that the claimed in-service stressful events occurred.  Therefore, the Veteran's claim for service connection for a psychiatric disability, to include PTSD, fails on that basis alone.  The Board finds that preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.  




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


